

115 HRES 543 IH: Congratulating Northeastern Illinois University on the sesquicentennial of the University.
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 543IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Mr. Quigley submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCongratulating Northeastern Illinois University on the sesquicentennial of the University.
	
 Whereas Northeastern Illinois University has served the Chicagoland area and beyond for 150 years, having graduated nearly 80,000 students who have—
 (1)strengthened the local workforce; (2)made a positive difference in their communities; and
 (3)transformed the lives of others, just as the University has done for those students; Whereas Northeastern Illinois University is regarded as the most diverse regional university in the Midwest and is designated by the Department of Education as a Hispanic-Serving Institution;
 Whereas Northeastern Illinois University is known for— (1)having the safest campus in the State of Illinois;
 (2)being among the best institutions in the United States for adult learners; and (3)the fact that graduates of the University have the ninth-lowest amount of student loan debt among graduates of 4-year colleges and universities in the United States; and
 Whereas Northeastern Illinois University offers more than 80 undergraduate and graduate programs in the arts, sciences, education, and business at 5 locations in the Chicago metropolitan area, including in the North Park and Bronzeville neighborhoods: Now, therefore, be it
		
	
 That the House of Representatives— (1)congratulates Northeastern Illinois University on the sesquicentennial of the University; and
 (2)extends best wishes to the University for continued success and achievement. 